          Case
          Case 1:21-cr-00078-KMW
               1:21-cr-00078-KMW Document
                                 Document 16
                                          15 Filed
                                             Filed 03/23/21
                                                   03/23/21 Page
                                                            Page 12 of
                                                                    of 12
                                                            ~ ,n~ · :.~ ,NY
                                                            . DOCUMENT
UNITED STATES DISTRICT COURT                                  ELECTRONICALLy FILED
SOUTHERN DISTRICT OF NEW YORK
                                                              DOC#:                              ~
                                          -   -   -   X
                                                              DATE FILED:       3     /;J.3 /~
 UNITED STATES OF AMERICA
                                                          ORDER
            - v-
                                                          Sl 21 Cr . 78       (KMW)
 RONAL D GOLAND ,
    a/k/a "Bigg Base,"
    a/k/a "Base ," and,
 ISAIAH SMITH ,

                               Defendan t s .
                              -------                 x



      Upon     the   application    of    the     United    States ,        by the     United

States Attorney        for   the   Southern       District of New York ,               Audrey

Strauss , by Assistant United States Attorneys Justin V. Rodriguez

and Andrew K. Chan ;

      It is found that the Supe r seding Indictment 21 Cr . 78                           (KMW)

is currently sealed and the United States Attorney ' s Office has

applied to have that Superseding I ndictment unsealed ,                         and it is

therefore

      ORDERED that Superseding Indictment 21 Cr .                      78    (KMW)     in the

above - captioned action be         unsealed and remain unsealed pending

further order of the Court.

Dated :        New York , New York
               March 23, 2021


                                         THE HONORABLE KIMBA M. WOOD
                                         UNITED STAT ES DISTRICT JUDGE
                                         SOU THERN DISTRICT OF NEW YORK
